
	
		II
		112th CONGRESS
		1st Session
		S. 1445
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2011
			Mr. Schumer (for
			 himself, Mr. Blumenthal,
			 Mrs. Boxer, Mrs. Feinstein, and Mrs.
			 Gillibrand) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To designate certain conduct by car and truck rental
		  companies relating to motor vehicle safety defects and recalls as unfair and
		  deceptive acts or practices to be regulated by the Federal Trade Commission,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Raechel and Jacqueline Houck Safe
			 Rental Car Act of 2011.
		2.DefinitionsIn this Act:
			(1)Covered
			 vehicleThe term covered vehicle means a motor
			 vehicle that—
				(A)is rated at
			 26,000 pounds gross vehicle weight or less;
				(B)is rented or
			 leased without a driver; and
				(C)is part of a
			 motor vehicle fleet of 5 or more motor vehicles that is used for rental or
			 lease purposes by a rental company.
				(2)Defect, motor
			 vehicle, motor vehicle safety, motor vehicle safety standardThe
			 terms defect, motor vehicle, motor vehicle
			 safety, and motor vehicle safety standard have the meanings
			 given such terms in section 30102 of title 49, United States Code.
			(3)PersonThe
			 term person has the meaning given the term in section 1 of title
			 1, United States Code.
			(4)Rental
			 companyThe term rental company means a person
			 who—
				(A)is engaged in the
			 business of renting or leasing covered vehicles; and
				(B)uses for rental
			 or lease purposes a motor vehicle fleet of 5 or more covered vehicles.
				3.Prohibition on
			 rental, lease, and sale of defective cars and trucks
			(a)Prohibition
				(1)In
			 generalExcept as provided in paragraph (2), it shall be unlawful
			 for a rental company to rent, lease, or sell a covered vehicle on or after the
			 earlier of the date of receipt by the rental company of a notification ordered
			 by the Secretary of Transportation under subsection (b)(2)(A) of section 30118
			 of title 49, United States Code, or the date on which a manufacturer gives
			 notice to owners, purchasers, and dealers pursuant to subsection (c) of such
			 section that the covered vehicle contains a defect related to motor vehicle
			 safety or does not comply with an applicable motor vehicle safety standard,
			 unless the defect or noncompliance has been remedied prior to rental, lease, or
			 sale.
				(2)ExceptionParagraph
			 (1) shall not apply to a notification ordered by the Secretary under subsection
			 (b)(2)(A) of such section if enforcement of the order is set aside in a civil
			 action to which section 30121(d) of such title applies.
				(3)Date of receipt
			 of a notificationFor purposes of paragraph (1), a rental company
			 shall be considered to have received a notification described in such paragraph
			 5 business days following the date on which such notification was
			 mailed.
				(b)Notification
			 during rental or leaseIf, during a rental or lease period of a
			 covered vehicle, a rental company receives a notification pursuant to
			 subsection (b)(2)(A) or (c) of section 30118 of such title that the covered
			 vehicle contains a defect related to motor vehicle safety or does not comply
			 with an applicable motor vehicle safety standard, the rental company shall
			 immediately—
				(1)contact the
			 renter or lessee and any authorized driver for whom the rental company has
			 immediate contact information to inform such renter or lessee and authorized
			 driver of the defect or noncompliance; and
				(2)offer to provide
			 such renter, lessee, or authorized driver a comparable alternative vehicle, at
			 no additional cost to the renter, lessee, or authorized driver, until the
			 defect or noncompliance has been remedied.
				(c)Effective
			 dateThis section shall take
			 effect on the date that is 60 days after the date of the enactment of this
			 Act.
			4.Enforcement by
			 Federal Trade Commission
			(a)In
			 generalViolation of section 3 of this Act shall be treated as a
			 violation of a rule under section 18 of the Federal Trade Commission Act (15
			 U.S.C. 57a) regarding unfair or deceptive acts or practices. The Federal Trade
			 Commission shall enforce this Act in the same manner, by the same means, and
			 with the same jurisdiction, powers, and duties as though all applicable terms
			 and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were
			 incorporated into and make a part of this Act.
			(b)PenaltiesAny
			 person who violates this Act or any regulation prescribed under this Act shall
			 be subject to the penalties and entitled to the privileges and immunities
			 provided in the Federal Trade Commission Act as though all applicable terms and
			 provisions of the Federal Trade Commission Act were incorporated in and made
			 part of this Act.
			(c)Authority
			 preservedNothing in this section shall be construed to limit the
			 authority of the Commission under any other provision of law.
			5.Enforcement by
			 States
			(a)Right of
			 actionExcept as provided in subsection (e), the attorney general
			 of a State, or other authorized State officer, alleging a violation of this Act
			 or any regulation issued under this Act that affects or may affect such State
			 or its residents, may bring an action on behalf of the residents of the State
			 in any United States district court for the district in which the defendant is
			 found, resides, or transacts business, or wherever venue is proper under
			 section 1391 of title 28, United States Code, to obtain appropriate injunctive
			 relief.
			(b)Rights of
			 Federal Trade Commission
				(1)Notice to
			 Federal Trade Commission
					(A)In
			 generalExcept as provided in subparagraph (C), the attorney
			 general of a State, or other authorized State officer, shall notify the Federal
			 Trade Commission in writing of any civil action under subsection (a), prior to
			 initiating such civil action.
					(B)ContentsThe
			 notice required by subparagraph (A) shall include a copy of the complaint to be
			 filed to initiate such civil action.
					(C)ExceptionIf
			 it is not feasible for the attorney general of a State, or other authorized
			 State officer, to provide the notice required by subparagraph (A), the State
			 shall provide notice immediately upon instituting a civil action under
			 subsection (a).
					(2)Intervention by
			 Federal Trade CommissionUpon receiving notice required by
			 paragraph (1) with respect to a civil action, the Federal Trade Commission
			 may—
					(A)intervene in such
			 action; and
					(B)upon
			 intervening—
						(i)be
			 heard on all matters arising in such civil action; and
						(ii)file petitions
			 for appeal of a decision in such action.
						(c)ConstructionNothing
			 in this section shall be construed—
				(1)to prevent the
			 attorney general of a State, or other authorized State officer, from exercising
			 the powers conferred on the attorney general, or other authorized State
			 officer, by the laws of such State; or
				(2)to prohibit the
			 attorney general of a State, or other authorized State officer, from proceeding
			 in State or Federal court on the basis of an alleged violation of any civil or
			 criminal statute of that State.
				(d)LimitationNo separate suit shall be brought under
			 this section if, at the time the suit is brought, the same alleged violation is
			 the subject of a pending action by the Federal Trade Commission or the United
			 States under this Act.
			6.ConstructionNothing in this Act shall be construed to
			 prohibit an individual from seeking any remedies available under any provision
			 of Federal or State law.
		7.National Highway
			 Traffic Safety Administration report on sales of motor vehicles to rental
			 companies without standard safety features
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Administrator of the
			 National Highway Traffic Safety Administration shall submit to Congress a
			 report on all matters relating to the sales of motor vehicles to rental
			 companies without safety features that are normally included in the sales of
			 such motor vehicles to consumers.
			(b)ElementsThe
			 report required by subsection (a) shall include the following:
				(1)A description of
			 the buying practices of rental companies with respect to motor vehicles that do
			 not include safety features that are normally included in the sale of such
			 motor vehicles to consumers.
				(2)A description of
			 the implications of such practices on the safety of consumers.
				(3)The
			 recommendations of the Administrator with respect to the regulatory and
			 legislative actions that can be taken to protect consumers with respect to such
			 practices.
				8.National Highway
			 Traffic Safety Administration report on sales of motor vehicles by rental
			 companies known to include safety defects before such vehicles are
			 recalled
			(a)Initial
			 report
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Administrator of the
			 National Highway Traffic Safety Administration shall submit to Congress a
			 report on sales of covered vehicles—
					(A)by rental companies that are aware,
			 including by notice posted on the Internet website of the Administration, such
			 covered vehicles may contain a defect related to motor vehicle safety or may
			 not be in compliance with an applicable motor vehicle safety standard;
			 and
					(B)during the
			 period—
						(i)beginning on the
			 date on which such rental companies become aware that such vehicles may contain
			 such defects or may not be in compliance as described in subparagraph (A);
			 and
						(ii)ending on the
			 earlier of the date of receipt by the rental company of a notification ordered
			 by the Secretary of Transportation under subsection (b)(2)(A) of section 30118
			 of title 49, United States Code, and the date on which a manufacturer gives
			 notice to owners, purchasers, and dealers pursuant to subsection (c) of such
			 section that such covered vehicles contain a defect related to motor vehicle
			 safety or do not comply with an applicable motor vehicle safety
			 standard.
						(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)A description and
			 analysis of the frequency of sales of covered vehicles described in such
			 paragraph.
					(B)A discussion of
			 the effects of such sales on consumers.
					(C)The
			 recommendations of the Administrator, if any, on legislative and administrative
			 action that should be taken to address such sales or mitigate such
			 effects.
					(b)Follow-Up
			 report
				(1)In
			 generalNot later than 1 year after the date on which the
			 Administrator submits the report required by subsection (a)(1), the
			 Administrator shall submit to Congress a report on the sales of covered
			 vehicles as described in such subsection during the period beginning on the
			 date on which the Administrator submits the report required by such subsection
			 and ending on the date on which the report is submitted under this
			 paragraph.
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)A description,
			 analysis, discussion, and recommendations as described in subsection (a)(2) but
			 with respect to the period described in paragraph (1) of this
			 subsection.
					(B)An identification
			 and analysis of differences between the findings of the Administrator with
			 respect to the report required by subsection (a)(1) and the findings of the
			 Administrator with respect to subparagraph (A) of this paragraph.
					(C)A discussion of
			 the effects of the provisions of this Act on the sales of covered vehicles as
			 described in subsection (a)(1).
					
